Exhibit 10.14(a)

Revised Schedule to Change in Control Agreement

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into Change in Control Agreements with the following persons on
the dates shown. These agreements are substantially similar to the one included
as Exhibit 10.14 to HMEC’s Annual Report on Form 10-K for the year ended
December 31, 2012, except that the multiple of the annual base salary and
average of annual cash bonus paid to the employee in the last three years is
equal to the duration listed below.

 

          Original    Replacement             Employee   

Duration

  

Agreement Date

  

Agreement Date

Stephen P. Cardinal

   2 years    December 2008    December 2011

Richard R. Schulenburg

   2 years    December 2007    December 2011

Thomas C. Wilkinson

   2 years    September 2008    December 2011